 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 1 of 43 PageID #:70187




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL SHAKMAN, et al.                           )
                                                  )
              Plaintiffs,                         )      No. 1:69-CV-02145
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
OFFICE OF THE GOVERNOR OF THE                     )
STATE OF ILLINOIS, et al.                         )
                                                  )
              Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       In this long-running case, the Governor of Illinois1 seeks to exit its decades-

long obligations under a Consent Decree entered in 1972. To that end, the State has

moved to vacate the Consent Decree, which enjoins the State from engaging in certain

politically motivated employment practices. R. 6946.2 In contrast, the Plaintiffs have

moved to expand the Consent Decree, or in the alternative, to clarify the mandate of

the Court-appointed Special Master, whose authority is delineated by orders entered

in 2014 and 2017. R. 6789. In response, the State has filed a cross-motion to vacate

those orders and discharge the Special Master. R. 6947. For the reasons explained in

this Opinion, the State’s motion to vacate and the cross-motion to discharge are de-

nied. The Plaintiffs’ motion is denied in part and granted in part.




       1In  this Opinion “the Governor” refers to the Office of the Governor and not any par-
ticular administration.
        2Citations to the record are “R.” followed by the docket entry number and, if needed,

a page or paragraph number.
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 2 of 43 PageID #:70188




                                    I. Background

      In 1969, Michael Shakman, a candidate in an Illinois election, as well as one

of his supporters, alleged that State and local government employment practices

stood in the way of the Plaintiffs’ right to participate fairly in the electoral process.

Shakman v. Democratic Org. of Cook Cty., 481 F. Supp. 1315, 1320 (N.D. Ill. 1979),

vacated and remanded sub nom. Shakman v. Dunne, 829 F.2d 1387 (7th Cir. 1987).

The Plaintiffs’ theory was that political patronage in State and local government

agencies coerced political support from government employees, and thereby violated

the rights of voters and candidates. Id. at 1320–21. The patronage system required

some government employees, as a condition for obtaining and keeping their jobs, to

secure political sponsorship of an individual with a party connection. R. 277-2, First.

Am. Compl ¶¶ 24–26. And obtaining a sponsorship required, not surprisingly, politi-

cal contributions or performing political work for the party or a candidate. Id. ¶ 29.

      In 1972, the parties entered into a Consent Decree, which set forth both in-

junctive-relief and jurisdiction-retention provisions. Under the provisions for injunc-

tive relief, various government entities, including the Office of the Governor, were

permanently enjoined from:

      (1) conditioning, basing or knowingly prejudicing or affecting any term or as-
      pect of governmental employment, with respect to one who is at the time al-
      ready a governmental employee, upon or because of any political reason or fac-
      tor.

      (2) knowingly causing or permitting any employee to do any partisan political
      work during the regular working hours of his or her governmental employ-
      ment, or during time paid for by public funds […]




                                           2
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 3 of 43 PageID #:70189




       (3) knowingly inducing, aiding, abetting, participating in, cooperating with or
       encouraging the commission of any act which is proscribed by this paragraph
       E, or threatening to commit any such act.

R. 6946-1, Exh. A, Consent Decree ¶¶ E(1)–(3). Under its jurisdictional provisions,

the Consent Decree “enable[d] the parties to this Judgment to continue to litigate the

following questions before this court”:

       (a) Certain governmental employment positions under the jurisdiction of the
       defendants who are parties to this Judgment by their nature involve policy-
       making to such a degree or are so confidential in nature as to require that
       discharge from such positions be exempt from inquiry under this Judgment.
       Jurisdiction is maintained to litigate the question of which governmental em-
       ployment positions under such defendants’ jurisdiction are so exempt for the
       foregoing reasons.

       (b) Can political sponsorship or other political considerations be taken into ac-
       count in hiring employees? If so, to what extent can such considerations be
       taken into account?

       (c) What remedies and implementing procedures ought to be granted and es-
       tablished by the Court in connection with the resolution of the questions raised
       in the foregoing subparagraphs (a) and (b)?

Id. ¶ H(1)(a)–(c). Over the years, other government entities have agreed to supple-

mental relief orders, see, e.g., R. 531, but the Governor is not subject to any other

orders.

       Fast forward to 2014. In April of that year, the Plaintiffs sought supplemental

relief, alleging that the Illinois Department of Transportation (IDOT) was filling

faux-exempt3 “Staff Assistant” positions based on political considerations. R. 3744 at



       3Exempt  positions are those for which political affiliation is an appropriate consider-
ation because the positions involve policymaking or some other compelling interest. Non-
exempt or “covered” positions are those for which political affiliation is not an appropriate
consideration. See Elrod v. Burns, 427 U.S. 347, 367 (1976); Branti v. Finkel, 445 U.S. 507,
518 (1980).
                                              3
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 4 of 43 PageID #:70190




7. According to the Plaintiffs, these practices began under Governor Blagojevich and

continued under Governor Quinn. Id. at 6. In August 2014, the Executive Ethics Com-

mission published a report of the Office of the Executive Inspector General (OEIG),

which was based on a multi-year investigation into hiring practices at IDOT. See 3944

at 7–8. Applying a “reasonable cause” standard, the OEIG concluded that IDOT had

approved the hiring of persons into the nominally exempt Staff Assistant positions to

perform non-exempt work, and then transferred some of those employees to other

non-exempt positions—all without following the Rutan4 hiring process. R. 3944-2 at

iii-iv; R. 3944-4 at 181. A number of these Staff Assistants conceded that they were

hired because of some sort of political affiliation. R. 3944-4 at 197–98. In November

2014, the previously assigned judge relied on the OEIG’s findings to appoint a Special

Master to investigate IDOT’s Staff Assistant hiring practices. R. 4020 ¶ 3; R. 6946-2

at 12:25–14:7.

       In 2016, the Plaintiffs moved to expand the scope of the Special Master’s re-

sponsibilities to include a review of exempt employment at all agencies under the

Governor’s jurisdiction. R. 4676 at 1–2. In May 2017, the Court expanded the Special

Master’s authority to include development of a comprehensive statewide list of ex-

empt positions. See R. 4798 at 6–7; R. 5004.




       4In  Rutan v. Republican Party of Illinois, the Supreme Court held that: (1) promotions,
transfers, and recalls based on political affiliation or support are impermissible infringe-
ments on public employees’ First Amendment rights; and (2) conditioning hiring decisions on
political belief and association violates applicants’ First Amendment rights in the absence of
a vital governmental interest. 497 U.S. 62, 62–63 (1990).
                                              4
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 5 of 43 PageID #:70191




      Meanwhile, the Special Master concluded her investigation of IDOT Staff As-

sistant practices and filed a report in May 2017. R. 4988; R. 5069 at 1. The investiga-

tion focused on the time period from 2009 to 2014. R. 4988 at 6. During her investi-

gation, the Special Master interviewed IDOT employees and reviewed tens of thou-

sands of documents. Id. at 6–7. The Special Master concluded that “the Governor’s

Office played a key role in the Staff Assistant abuse at IDOT.” Id. at 5.

      To address fallout from the political hiring of IDOT Staff Assistants, in Decem-

ber 2017, the Court issued an Order Creating a Review Process For Applications of

Former Staff Assistant For Positions at IDOT. R. 5644. This is also known by a short-

hand moniker, the “John Doe” Process, through which the Court and the parties eval-

uate what, if any, limits should be placed on the employment advantages that former

IDOT Staff Assistants might reap from holding that position when applying for other

non-exempt employment. R. 7083 at 17.

      On exempt positions, in January 2019, the Court approved the Governor’s Em-

ployment Plan for Exempt Positions and The General Principles and Commitments

Applicable to Hiring. R. 6158. This plan outlined the process for converting positions

from exempt status to non-exempt status and vice versa. R. 6158. On January 22,

2019, the Court approved the statewide Exempt List, which included exempt posi-

tions in IDOT. R. 6180. The Exempt List is updated monthly.

      Beginning in late 2019, the parties began discussing the State’s exit from the

Consent Decree. See R. 6712 at 2 (“[t]he State has been very upfront in stating its

intention to seek to exit the 1972 Decree”). In order to remedy concerns in statewide



                                          5
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 6 of 43 PageID #:70192




hiring processes, the State proposed the implementation of a Comprehensive Employ-

ment Plan (often referred to as the CEP). R. 7083 at 44–45. The State filed the CEP

with the Court on November 25, 2019. R. 6612-1, CEP. According to the Special Mas-

ter, as of September 2020, significant parts of the CEP have yet to be implemented.

R. 7083 at 46.

                                      II. Analysis

                                 A. Motion to Vacate

      It makes sense to first tackle the State’s motion to vacate the consent decree,

R. 6946, because a win on that motion for the State would render the other motions

moot. A consent decree, although contractual in nature, is enforceable as “a judicial

decree that is subject to the rules generally applicable to other judgments and de-

crees.” Rufo v. Inmates of Suffolk Co. Jail, 502 U.S. 367, 378 (1992). As a judgment,

then, a consent decree is subject to modification or to vacatur via Federal Rule of Civil

Procedure 60(b). United States v. Krilich, 303 F.3d 784, 789 (7th Cir. 2002) (“parties

wishing to modify or vacate a consent decree may do so by resorting to Rule 60(b)”).

Under Civil Rule 60(b)(5), the “court may relieve a party … from a final judgment,

order, or proceeding … [if] the judgment has been satisfied, released, or discharged;

it is based on an earlier judgment that has been reversed or vacated; or applying it

prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5). “The party seeking relief

bears the burden of establishing that changed circumstances warrant relief, but once

a party carries this burden, a court abuses its discretion when it refuses to modify an

injunction or consent decree in light of such changes.” Horne v. Flores, 557 U.S. 433,



                                            6
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 7 of 43 PageID #:70193




447 (2009) (cleaned up).5 The movant’s burden is met by showing a significant change

either in fact or in law. Rufo, 502 U.S. at 384. Having said that, federal courts take

special care to approach vacatur motions with flexibility when an “institutional re-

form” injunction is under scrutiny. Horne, 557 U.S. at 450. This ensures that respon-

sibility for discharging the State’s obligations is returned promptly to the State and

its officials when the circumstances warrant. Id.

       To apply a more concrete standard for evaluating whether to terminate the

Consent Decree, in early 2020, the parties conferred and expressed different view-

points to the previously assigned judge, Magistrate Judge Schenkier. See R. 6789-1,

Exh. 3 (letter of Jan. 22, 2020). In a January 2020 letter to Judge Schenkier, the State

expressed its belief that Rule 60(b), and the legal precedent interpreting it, provided

the standard. Id. at 12.6 This included the principles that (1) a “critical question” is

whether the objective of the original order has been achieved; and (2) if a “durable

remedy” is in place, then the decree must end. Id. at 13 (citing Horne, 557 U.S. at

450). In contrast, the Plaintiffs suggested applying the “substantial compliance”

standard7 contained in the supplemental relief orders that applied to other Shakman




       5This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
       6This page citation refers to the PDF page numbering in CM/ECF entry. R. 6789-1,

which is a single PDF comprising multiple exhibits.
       7The Plaintiffs’ proposed standard also set forth specific benchmarks:



               a. the Governor’s Office has implemented a new Employment Plan, including
               procedures to ensure compliance with the new Plan and identify instances of
               non-compliance;


                                              7
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 8 of 43 PageID #:70194




defendants. Id. at 13. Later, in briefing the motion to vacate, the Plaintiffs have-

acknowledged that the critical questions are (1) whether the objective of the original

order has been achieved and (2) whether a durable remedy has been implemented. R.

6789 at 4.8

                                   1. Changes in Law

       As evidence of a significant change in the law, the State argues that, under

contemporary Article III standing doctrine, the Plaintiffs would not have standing to

pursue this case. R. 6946 at 35–39. Given the Consent Decree and the procedural

posture of the case, however, the State is not requesting a formal finding that the

Plaintiffs lacked standing to bring their suit in 1969. Id. at 36 n.3. Rather, the State




              b. the Governor’s Office has acted in good faith to remedy instances of non-
              compliance that have been identified, and prevent a recurrence;

              c. the Governor’s Office does not have a policy, custom, or practice of making
              employment decisions based on political factors except for positions that are
              exempt under Branti v. Finkel;

              d. the absence of material noncompliance which frustrates the consent judg-
              ment’s essential purpose. The Court may consider the number of complaints of
              unlawful political discrimination that the Inspector General has found to be
              valid. However, technical violations or isolated incidents of noncompliance
              shall not be a basis for finding that the Governor’s Office is not in substantial
              compliance; and the Governor’s Office has implemented procedures that will
              effect long-term prevention of the use of impermissible political considerations
              in connection with employment decisions.

        R. 6789 at 4–5 n.3.
       8It is worth noting that “durable remedy” too is not necessarily a self-defining term.
In Jackson v. Los Lunas Community Program, the Tenth Circuit interpreted Horne’s refer-
ence to “durable remedy” simply “as recognition that fleeting federal compliance is insuffi-
cient to warrant relief.” 880 F.3d 1176, 1202 (10th Cir. 2018). Jackson added that “a district
court in assessing whether further oversight is equitable, may and should consider the total-
ity of defendants’ efforts to comply with federal law and defendants’ commitment to remain-
ing in compliance with federal law.” Id. at 1202–03.
                                              8
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 9 of 43 PageID #:70195




raises the weakened underpinning of standing as an equitable consideration under

the Rule 60(b) analysis. Id.

      Given the procedural history of the case and the entry of judgment decades

ago, the State is right to refrain from making an outright subject matter jurisdiction

challenge. “To hold that a clarification in the law automatically opens the door for

relitigation of the merits of every affected consent decree would undermine the final-

ity of such agreements and could serve as a disincentive to negotiation of settlements

in institutional reform litigation.” Rufo, 502 U.S. at 389. Way back in 1970, before the

entry of the Consent Decree, the Seventh Circuit upheld the Plaintiffs’ claims against

a challenge to standing. Shakman v. Democratic Org. of Cook Cty., 435 F.2d 267, 270–

71 (7th Cir. 1970) (“Shakman I”). This specific holding has not been overturned. See

Shakman v. Clerk of Cook Cty., 2020 WL 1904094, at *9 (N.D. Ill. Apr. 17, 2020) (“we

find the standing of voters and candidates to pursue claims under the 1972 Consent

Decree to be well-settled”). In 1987, the Seventh Circuit re-examined the standing of

independent candidates, voters, and taxpayers, but only as to “the constitutionality

of politically-motivated hiring practices without any reference to other patronage-

based employment practices—including the discharge scheme now forbidden by the

[1972] consent decree.” Shakman v. Dunne, 829 F.2d 1387, 1393 (7th Cir. 1987)

(Shakman II) (emphasis in original). Shakman II clarified that the “combined impact

of political hiring and firing practices—a significant part of the plaintiffs’ original

case—is therefore not before us on this appeal.” Id. So Shakman II explicitly left in-

tact the validity of the 1972 Consent Decree. Id. at 1399 (“we explicitly note that



                                           9
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 10 of 43 PageID #:70196




nothing in our holding today can be construed as affecting the continued validity of

the Shakman decree”).

       Having said that, in 2015, the Seventh Circuit instructed that the district court

must consider the significant changes in voter standing as an equitable consideration

in deciding Rule 60(b)(5) motions, even if an outright jurisdictional challenge to a

decades-old decree was off the table. In O’Sullivan v. City of Chicago, the Seventh

Circuit did express “serious concerns whether [voters] bring to the litigation the sort

of concrete adverseness to fulfill the mandate of Lujan.” 396 F.3d 843, 868 (7th Cir.

2005). Although O’Sullivan did not overturn Shakman I, the Seventh Circuit directed

the district court to consider whether voters have the “incentive to vigorously litigate

and present the matter of political patronage to the court in the manner best suited

for judicial resolution.” Id. (cleaned up). After O’Sullivan was decided, the City of

Chicago filed a motion, back in the district court, under Rule 60(b) to vacate the 1983

consent decree. On appeal from the denial of that motion, the Seventh Circuit again

instructed that the “district court should be guided by the current law of standing to

determine whether the class of voters has the necessary interest in this litigation.”

Shakman v. City of Chicago, 426 F.3d 925, 936 (7th Cir. 2005).9 But the opinion em-

phasized again that the Rule 60(b) decision on the 1983 consent decree would not

affect the 1972 Consent Decree. Id. (“the protections contained in the 1972 Consent

Decree … will remain in full force regardless”).10


       9The parties label this case as Shakman IV.
       10Other cases cited by the State in its reply brief do not shed much light on the ques-
tion at hand. See R. 7140 at 51–52. Two of them simply affirmed dismissals based on lack of
standing (in one case) and mootness (in the other), but neither involved a motion to vacate a
                                             10
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 11 of 43 PageID #:70197




       The upshot of all this is that this Court must bear in mind—as it has through-

out its oversight of the decree since its reassignment to this Court’s calendar—that

the concrete protection of First Amendment rights of public employees is the crucial

purpose of the Consent Decree, not an amorphous vindication of voter interests and

not an amorphous application of private-sector best-employment practices. That con-

crete First Amendment interest is what the Court has emphasized time and again

during the periodic status hearings, balanced with the weighty governmental and

public interest in alleviating federal-court oversight of State and local government

institutions. In its analysis of the pending motions, the Court will maintain a laser

focus on the First Amendment rights of public employees.

                                   2. Changes in Fact

       The State argues that factual developments, including the lack of ongoing fed-

eral law violations, render federal court oversight unnecessary. R. 6946 at 24–34, 39–

42. Each of the State’s specific contentions requires close examination—but first to

put those factual contentions into the proper context, an explanation of the scope of

the Consent Decree is needed.




consent decree. Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 145 (2011); Aslin
v. Fin. Indus. Regulatory Auth., Inc., 704 F.3d 475, 480 (7th Cir. 2013). Another actually
undermines the State’s position, because the Supreme Court held that Title VII did not pre-
clude entry of a consent decree that would benefit non-victims of a defendant’s discriminatory
practices. See Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland,
478 U.S. 501, 515 (1986). Still two others involved appeals of the entry of judgments. Lopez-
Aguilar v. Marion Cty. Sheriff's Dep’t, 924 F.3d 375, 380 (7th Cir. 2019); Perkins v. City of
Chicago Heights, 47 F.3d 212, 215 (7th Cir. 1995). Neither case involved a Rule 60(b) motion.
The final case is inapposite because there the Seventh Circuit decided that the Eleventh
Amendment deprived the district court of subject matter jurisdiction, David B. v. McDonald,
156 F.3d 780, 783 (7th Cir. 1998), not that a lack of standing stood in the way.
                                             11
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 12 of 43 PageID #:70198




                         a. Scope of the Consent Decree

      The State argues that the forced coercion of political work is the only possible

violation of federal law under the Consent Decree. R. 7140 at 3. To the State’s way of

thinking, to the extent that the Decree sweeps broadly beyond coerced political work,

these prohibitions “exceed the appropriate limits because they aim to eliminate con-

ditions that do not violate federal law.” Id. at 6 (citing Horne, 557 U.S. at 550). This

characterization of the Consent Decree is too narrow.

      The first problem with the narrow view is that the plain text of the Consent

Decree says otherwise. Remember that Paragraph (E)(1) of the Consent Decree for-

bids the Office of the Governor from “conditioning, basing or knowingly prejudicing

or affecting any term or aspect of governmental employment, with respect to one who

is at the time already a governmental employee, upon or because of any political rea-

son or factor.” Consent Decree ¶ (E)(1) (emphasis added). The ban on affecting “any

term or aspect” of employment does not read like a ban solely on coerced political

work. Nor does the forbidden motive—“any political reason or factor”—cover only a

refusal to perform political work. As noted earlier, a consent decree functions both

like a contract and a judgment. Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO

C.L.C. v. City of Cleveland, 478 U.S. 501, 519 (1986). “Consent decrees are entered

into by parties to a case after careful negotiation has produced agreement on their

precise terms.” United States v. Armour & Co., 402 U.S. 673, 681 (1971). “In addition

to the law which forms the basis of the claim, the parties’ consent animates the legal

force of a consent decree.” Firefighters, 478 U.S. at 525. Although “consent decrees



                                          12
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 13 of 43 PageID #:70199




bear some of the earmarks of judgments entered after litigation … at the same time,

because their terms are arrived at through mutual agreement of the parties, consent

decrees also closely resemble contracts.” Id. at 519. “For these reasons, the scope of a

consent decree must be discerned within its four corners, and not by reference to what

might satisfy the purposes of one of the parties to it.” Armour & Co., 402 U.S. at 682.

The text of the Consent Decree protects current employees from more than just co-

erced political work: no “term or aspect” of employment (for non-exempt employees)

can be prejudiced by “any political reason or factor.” Consent Decree ¶ E(1).

      It is true that “[c]onsent alone is insufficient to support a commitment by a

public official that ties the hands of his successor.” Evans v. City of Chicago, 10 F.3d

474, 478 (7th Cir. 1993). There must be some rule of law that binds the public official’s

conduct because a “state official’s promise to follow a rule of federal law retains its

force because of the continuing effect of the law, which the state cannot alter.” Id. No

problem there for the Consent Decree: Paragraph (E)(1) is on sound legal footing. The

First Amendment protects non-exempt public employees from more than just coerced

political work. This legal principle is well established by the Elrod-Branti-Rutan tril-

ogy, as the State concedes. R. 7140 at 4 n.2; Elrod v. Burns, 427 U.S. 347, 373 (1976)

(explaining that First Amendment forbids employment dismissals based on political

patronage); Branti v. Finkel, 445 U.S. 507, 517 (1980) (holding that a patronage dis-

missal violates the First Amendment even if there is no aspect of coerced political

work); Rutan v. Republican Party of Illinois, 497 U.S. 62, 62 (1990) (holding that pro-




                                           13
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 14 of 43 PageID #:70200




motions, transfers, and recalls based on political affiliation violates the First Amend-

ment). So, for non-exempt public employees, a violation of Paragraph (E)(1) likely

violates the First Amendment.

      The State tries to distinguish the Elrod, Branti, and Rutan line of precedent

based on whose rights are violated. R. 7140 at 4 n.2. Those cases hold, the State points

out, that partisan employment actions violate public employees’ rights rather than

those of candidates or voters. Id. But this argument conflates standing to pursue

claims that have already resulted in a decades-old consent decree with the evaluation

of a Rule 60(b)(5) motion to vacate or to modify the decree. Indeed, there is no strict

requirement that consent decrees must provide relief solely to individuals who would

continue to have standing. Instead, a “federal court is not necessarily barred from

entering a consent decree merely because the decree provides broader relief than the

court could have awarded after a trial.” Firefighters, 478 U.S. 501 at 525 (upholding

consent decree benefiting individuals who did not suffer injuries resulting from the

illegal discriminatory practices). It is no surprise that consent decrees often secure

protections beyond what is strictly required by the Constitution—the remedy for a

past constitutional violation or to prevent future violations might very well go beyond

what the government would have been required to do if it had just complied with the

Constitution in the first place. See Rufo, 502 U.S. at 389 (explaining that “we have no

doubt that, to save themselves the time, expense, and inevitable risk of litigation …

petitioners could settle the dispute over the proper remedy for the constitutional vio-

lations that had been found by undertaking to do more than the Constitution itself



                                          14
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 15 of 43 PageID #:70201




requires … but also more than what a court would have ordered absent the settle-

ment”) (cleaned up); Kindred v. Duckworth, 9 F.3d 638, 641 (7th Cir. 1993) (explain-

ing that “consent decrees often embody outcomes that reach beyond basic constitu-

tional protections”). Courts are under no continual obligation to modify a consent de-

cree so “that it conforms to the constitutional floor.” Rufo, 502 U.S. at 391. In Kindred

v. Duckworth, for example, the Seventh Circuit held that even state policies that oth-

erwise withstand constitutional scrutiny are subject to consent decrees enjoining

their implementation. 9 F.3d at 642. Of course, as Kindred instructs, if an institution

believes that an otherwise-constitutional policy is unfairly enjoined by a consent de-

cree, then the government may file a Rule 60(b) motion, and the district court will

consider the legality of the policy as one of the equitable points in the balance. Id. at

644. As explained earlier, however, the current mismatch between the Plaintiffs and

the public employees is just that—an important equitable consideration, not an as-a-

matter-of-law-dispositive one.

      Nor is the Consent Decree a mismatch for the First Amendment protections

afforded to public employees, as the State argues. R. 7140 at 6. The State cites Horne

for the “bedrock principle” that “federal-court decrees exceed appropriate limits if

they are aimed at eliminating a condition that does not violate [federal law] or … flow

from such a violation.” 557 U.S. at 450. That is perfectly accurate—but the Consent

Decree does not exceed appropriate limits because it aims to eliminate conditions that

violate the First Amendment, as held in Elrod, Branti, and Rutan. And Horne says

nothing about whether courts have an ongoing obligation to update consent decrees



                                           15
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 16 of 43 PageID #:70202




to afford relief only to those who have standing under contemporary Article III doc-

trine. The cases cited by the State do not require otherwise. R. 7140 at 6; Evans, 10

F.3d at 480–82 (vacating consent decree because the underlying substantive rule of

law was overruled); See Komyatti v. Bayh 96 F.3d 955, 963. (7th Cir. 1996) (holding

that “a federal consent decree can contain a provision not explicitly required by the

Constitution as long as the criteria set forth in Firefighters are met”).

       Lastly, the State’s reliance on the district judge’s 1972 opinion in the case does

not alter the scope of the Consent Decree. R. 7140 at 4–5. First, the opinion did not

forecast the Supreme Court’s eventual decisions on the scope of the First Amend-

ment’s protection against partisan employment decisions. The opinion held that po-

litical hiring and firing is lawful so long as there is no political coercion. Shakman v.

Democratic Org. of Cook Cty., 356 F. Supp. 1241, 1248 (N.D. Ill. 1972). The Supreme

Court rejected this view in Branti. 445 U.S. at 517. Also, although the opinion com-

mented in dicta that Paragraph E(1) was “unnecessary” and “neither mandated by

the Court of Appeals or any case-law,” the district court did not go so far as to modify

the Decree. Shakman, 356 F. Supp. at 1248. Rather, the district court offered to “en-

tertain motions to eliminate that clause from the consent decree.” Id. at 1248–49. No

motions asked for that. See R. 7166 at 3. All in all, then, the Consent Decree does

protect public employees from First Amendment violations beyond just coerced polit-

ical work.11


       11The  State also argues that the Decree only applies to employment within the North-
ern District of Illinois. R. 7140 at 7–8; Consent Decree ¶ B. In response, the Plaintiffs contend
that the State never proposed that a different employment plan should apply outside the
Northern District. R. 7104 at 22. The State also does not explain how this factors into the
                                               16
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 17 of 43 PageID #:70203




       Although the Consent Decree goes beyond coerced political work, the Decree’s

outer limits also require examination. Although there is some overlap in the employ-

ment practices banned by the Consent Decree and Rutan, their mandates are not co-

extensive. The Consent Decree specifies that it protects persons who are already

State employees; it enjoins the State from “conditioning, basing or knowingly preju-

dicing or affecting any term or aspect of governmental employment, with respect to

one who is at the time already a governmental employee, upon or because of any po-

litical reason or factor.” Consent Decree ¶ (E)(1) (emphasis added). Rutan held that

promotion, transfer, recall, and hiring decisions based political patronage violates the

First Amendment in the absence of compelling government interest. Rutan, 497 U.S.

at 79. Because the First Amendment forbids hiring decisions for non-exempt positions

to be infected with political considerations, even applicants who are not already pub-

lic employees are protected by Rutan.

       So, unlike Rutan, the text of the 1972 Consent Decree only covers employment

decisions that affect current government employees. It is true that the Consent De-

cree retained jurisdiction to address certain questions: (1) whether positions are le-

gitimately exempt; that is, whether those positions can be properly filled based on

political considerations, Consent Decree ¶ (H)(1)(a); see also R. 6946-2 at 14:16–19;

and (2) whether political sponsorship or other political considerations be taken into



motion to vacate: on its own, the geographical restriction is not a reason to vacate the Consent
Decree. What’s more, the State never raised this issue in its response to the Plaintiffs’ motion
to appoint the Special Master, which sought an investigation into IDOT’s statewide hiring
practices. See R. 3809. The State declined another opportunity to raise this issue when re-
sponding to the Plaintiffs’ motion to expand the Special Master’s authority to statewide ex-
empt-hiring process with respect to other agencies. See R. 4725.
                                              17
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 18 of 43 PageID #:70204




account in hiring employees, Consent Decree ¶ (H)(1)(b). But it does not appear that,

with regard to the State of Illinois, the district court ever formally decided those ques-

tions and, more importantly, incorporated them into an Order (except in limited part,

as discussed later in the Opinion).

       Having said that, the Consent Decree’s ban on employment decisions “preju-

dicing or affecting” current government employees based on political reasons can re-

quire some level of monitoring of hiring decisions. First and foremost, if a current

employee applies for another State job opening, then Paragraph E(1) still bans polit-

ical consideration in that hiring decision. Hiring an applicant for that job based on a

political reason or factor would affect a current employee—and the Consent Decree

forbids that. Second, partisan hiring into non-exempt positions would likely be sig-

nificant circumstantial evidence that partisanship is infecting other employment de-

cisions too, including those that affect current employees. It would be naïve to believe

that a supervisor or decision-maker could be trusted to simply wall-off partisanship

in hiring from partisanship in other important employment decisions, like promotions

and firings. Third—as proven by the IDOT Staff Assistant debacle—political prefer-

ence at the hiring phase does affect current employees when the politics-based job

winners are later transferred or promoted to other State jobs sought after by current

employees.12 That is why Judge Schenkier, when appointing the Special Master,



       12Inthe reply brief, the State argues, apparently for the first time, that the IDOT Staff
Assistant employment decisions did not violate the Consent Decree to begin with. R. 7140. at
19–23. This argument is unpersuasive. First, the burden is not on the Plaintiffs or the Special
Master to make findings of ongoing violations. The burden is upon the State to demonstrate
that changed circumstances warrant relief. Horne, 557 U.S. at 447. Second, if the State is
                                              18
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 19 of 43 PageID #:70205




agreed that “post-hiring practices regarding transfers, assignments, classifications

and promotions” are “within the scope of the decree.” R. 6946-2 at 12:15–24. The

IDOC Staff Assistant scheme is indeed all the worse, as Judge Schenkier explained,

because the scheme started with supposedly exempt hiring: “employees who were

hired into staff assistant positions that were labeled as exempt [many of whom re-

portedly had political affiliations], and a later time transferred into non-exempt po-

sitions … leads to the possibility that their experience gained while nominally in an

exempt position gave them a leg up on others who were unsuccessful in obtaining

non-exempt positions.” Id. at 13:1–11.

       Lastly, hiring decisions are within the scope of the Consent Decree’s reserved

jurisdictional provisions. To the extent hiring decisions implicate concerns about

whether the hire is for a legitimately exempt position, this is arguably covered by

Paragraph ¶ (H)(1)(a) of the Consent Decree. Judge Schenkier reasonably found that

it was. See id. at 15:16–18 (“[i]n these circumstances, I find that there is authority

under the 1972 decree to address the plaintiffs’ concerns about whether positions in

IDOT labeled as exempt truly were and are exempt”). The Court also retained juris-

diction over the question of whether political sponsorship or political considerations



arguing that the Consent Decree did not confer the Special Master with authority to investi-
gate Staff Assistant hiring, then that argument was correctly rejected by Judge Schenkier
based on the Decree’s jurisdictional provisions. R. 6946-2 at 15:15–18 (explaining that, “[i]n
these circumstances, I find that there is authority under the 1972 decree to address the plain-
tiffs’ concerns about whether positions in IDOT labeled as exempt truly were and are ex-
empt.”). Finally, if the State is arguing that the Consent Decree does not apply to the Staff
Assistant decisions because those decisions supposedly only involved hiring, then that argu-
ment fails for the reasons explained in the text: the political hiring caused a ripple effect on
current employees.


                                              19
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 20 of 43 PageID #:70206




can affect hiring and how much. Consent Decree ¶ (H)(1)(b). Again, the text of the

actual injunction as applied against the State is indeed limited to decisions that affect

current government employees—but, in some circumstances, even those hiring deci-

sions that do not directly involve a current-employee applicant can affect current em-

ployees. So, yes, the Court must apply the textual limit of protection for current em-

ployees, but event that limit allows for some level of monitoring of hiring decisions.

       b. Comprehensive Exempt List and Exempt Employment Plan

      With those governing principles on the scope of the Consent Decree in mind, it

is time to evaluate the factual changes proffered by the State in support of ending the

Decree. First, in collaboration with the Special Master, Illinois has adopted a com-

prehensive statewide exempt list and employment plan for exempt positions. R. 6158;

R. 6180. According to the State, this ought to satisfy the Plaintiffs’ principal com-

plaints leading to the Special Master’s appointment. R. 6946 at 25. To be sure, these

measures are steps in the right direction. But the devil is not just in the details, but

in the implementation. The Special Master reasonably explains that drawing conclu-

sions about the exempt employment plan’s “overall impact” must await a later time.

See R. 7083 at 14. (This is not to lay blame on any person or institution for delay, but

is just a recognition of the complexity in implementing the plan.) What’s more, the

Consent Decree goes beyond just banning abuse of exempt positions to prejudice cur-

rent employees; instead, no term or aspect of non-exempt employment can be riddled

with political reasons.




                                           20
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 21 of 43 PageID #:70207




      Illinois also argues that the Consent Decree should sunset with the end of the

Special Master’s appointment. R. 6947 at 1. As support, the State points to a state-

ment made by Judge Schenkier during an October 2014 hearing. During that hearing,

the judge commented that the Special Master “performing those very targeted [as-

signed] functions will not usurp the responsibilities of officials to run the affairs of

IDOT, but rather will help ensure that IDOT’s employment practices comply with the

requirements of the decree.” R. 6946-2 at 17:7–11 (emphases added). Illinois also cites

part of the November 2016 Opinion to equate the exempt-position problem with the

end of the 1972 Decree. The opinion says that a “review of the exempt positions at the

other agencies will allow the Court to ensure the requirements of the 1972 decree

(and the constitution) are met by ensuring that only positions that truly qualify for

exempt status receive that label, and that robust processes are in place to ensure that

remains the case.” R. 4798 at 3. But these statements merely expressed the judge’s

belief that the Special Master could help IDOT and the State with a specific aspect of

statewide employment practices so that the government would comply with the De-

cree. It is difficult to discerns any intent to strictly connect the Special Master’s dis-

charge with the Consent Decree’s sunset. Yes, the timing could coincide, and indeed

with other government entities, the timing has coincided. But the simultaneity of

Special-Master-discharge and Decree-termination is a product of the natural progress

that is made so satisfy the Decree’s directives when experienced and hardworking

Special Masters and the government cooperatively work together. It is not a product

of an order connecting the two.



                                           21
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 22 of 43 PageID #:70208




                               c. The OEIG and HEM

      Next, the State argues that the OEIG and one of its divisions, the Hiring and

Employment Monitoring Division (HEM), are “dispositive aspects of the State’s du-

rable remedy.” R. 6946 at 26. The OEIG was established as part of the Illinois State

Officials and Employees Ethics Act. 5 ILCS 430/20-10(a). In 2009, the Illinois General

Assembly expanded the OEIG’s jurisdiction to include the power to “review hiring

and employment files of each State agency within the Executive Inspector General’s

jurisdiction to ensure compliance with Rutan[ ] … and with all applicable employ-

ment laws.” 5 ILCS 430/20-20(9). To carry out this responsibility, in 2015, the OEIG

created HEM, which conducts compliance-based reviews of State hiring and employ-

ment procedures to ensure that they are lawful, merit-based, and justifiable.

      In the past, the previously assigned judge did not consider the OEIG and, later,

HEM to be sufficient ways to erect a durable remedy—at least at the time. With re-

gard to the OEIG, in appointing the Special Master in 2014, Judge Schenkier found

that “the Inspector General’s work in my judgment does not eliminate the need for

the Court to take action to ascertain the extent of any violation of its order, the 1972

decree, and what steps are necessary to ensure that the decree will be followed in the

future.” R. 6946-2 at 16:10–16. With regard to HEM, in 2017, Judge Schenkier ex-

panded the Special Master’s role in part because he was “not convinced that the

newly-created HEM unit currently possesses the experience or expertise to take on

the investigation and review of exempt positions … for the entire state of Illinois

without the active involvement of the Special Master.” R. 4798 at 5. But that was



                                          22
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 23 of 43 PageID #:70209




several years ago, the State argues, and now “there is no doubt about HEM’s experi-

ence or expertise, and there is no question concerning the integrity, competency, or

rigor of their monitoring of the State’s hiring and employment.” R. 6946 at 27. Illinois

points to the size of HEM’s staff, which comprises 10 full-time employees. Id.

       The Plaintiffs respond that the OEIG’s and HEM’s efforts have not yet trans-

lated into meaningful changes. R. 7104 at 17. The Plaintiffs contend that State agen-

cies regularly disregard HEM advisories on important measures, including conflicts-

of-interest review and the application of minimum qualification requirements. Id. at

19. And there is an apparent lack of sanctions for disregarding the recommendations.

Id. Furthermore, as the Special Master explains in her response brief, the CEP grants

OEIG the discretion (not the duty) to investigate allegations of political contact or

political discrimination. R. 7083 at 55; CEP XI.A.4.a-b. The Special Master also finds

that “the current compliance framework does not always allow for transparent re-

porting in HEM Advisories.” R. 7083 at 57. She explains how, as a policy, the OEIG

does not permit HEM to reveal issues that are referred to the OEIG for investigation.

Id. at 58.




  . In reply, the State explains that state law mandates that all investigatory files

and reports of the OEIG remain confidential. R. 7140 at 43; 5 ILCS 430/20-95(d).



                                          23
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 24 of 43 PageID #:70210




Although there are sound policy reasons supporting the confidentiality of that infor-

mation, the interest in confidentiality does not eliminate doubts about the efficacy of

these institutions in preventing violations of the First Amendment. Again, this is not

to lay blame on any institution or person, but rather a sign of just how difficult it is

to protect public employees from partisan decision-making in employment. On the

front end, partisan decision-makers naturally will make every effort to conceal the

political bases of an employment decision. On the back end, current employees natu-

rally fear retaliation for challenging or reporting potential violations. This is not an

easy problem to solve.

      Aside from concerns with the OEIG’s and HEM’s efficacy, the mere existence

of these oversight institutions does not actually help the State’s case when there is

evidence of ongoing noncompliance with the Consent Decree or with processes—like

the Comprehensive Employment Plan—that are designed to serve as the durable

remedy against partisan decision-making. The message is not getting across to em-

ployment decision-makers that the OEIG and HEM will root out the problems and

that there is a price to pay. Indeed, the OEIG investigated the IDOT’s misuse of the

Staff Assistant position and its findings contributed to the Special Master appoint-

ment. R. 3944-2, OEIG Final Report Case No. 11-01567. According to the Special

Master, as “of September 14, 2020, HEM has issued 80 Advisories regarding 53 term

appointment renewal hiring sequences; 15 complaint referrals; and 12 non-term ap-




                                          24
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 25 of 43 PageID #:70211




pointment hiring sequences.” R. 7083 at 49. The Special Master also reasonably con-

cludes that “HEM routinely identifies violations of the CEP or current CMS guid-

ance.” Id.

      To be clear, the Court most certainly is not saying that Illinois put itself in a

worst position (Decree-termination-wise) by expanding the OEIG’s authority and by

creating HEM. To the contrary, the OEIG’s—and really HEM’s—efforts are the best

points in the State’s favor when evaluating whether Illinois has fashioned a durable

remedy. But the State’s obligations under the Consent Decree do not end with merely

identifying partisan decision-making. Rather, as much as is reasonably practicable,

Illinois must implement a durable remedy that prevents political-patronage employ-

ment decisions that affect current employees. Consent Decree ¶ (E)(1). If the State’s

oversight mechanism is merely uncovering noncompliance with the Decree or non-

compliance with the other processes that are in turn designed to prevent noncompli-

ance with the Decree, then that mechanism cannot carry the day for Illinois in termi-

nating the Decree.

                              d. Continuing Violations

      The remainder of the State’s arguments, in essence, contend that Illinois is in

compliance with the Decree and that judicial intervention is no longer necessary. R.

6946 at 28–34, 39–42. According to the State, neither the Special Master nor the

Plaintiffs can produce evidence of illegal political discrimination in the past six years.

Id. at 30–31. The first problem with this argument is that it misstates where the

burden of proof lies. As the party seeking relief from a judgment, the State bears the



                                           25
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 26 of 43 PageID #:70212




burden. Horne, 557 U.S. at 447 (2009). Second, although the Special Master has noted

significant progress in fashioning preventive measures to protect employees, she also

has highlighted areas of ongoing concern from which inferences of First Amendment

violations can be drawn. Not all of the examples are particularly damning—but some

are.

       For example, in the Sixth Report Regarding Statewide Compliance, the Special

Master highlighted the use of Personal Service Contracts (PSCs) to manipulate hiring

sequences. See 6710 at 11–14; R. 7083 at 28. In late 2018, the Department of Human

Services (DHS) posted an opening for an Employment First Coordinator, a non-ex-

empt position. Id. at 11. The Special Master reviewed the hiring sequence in Fall

2019 after learning that the selected candidate was never hired. Id. Based on that

review, the Special Master determined that DHS abruptly terminated the position

before the presumptive hire was offered the position. Id. Instead, a different candi-

date, who had declined to interview for the position because of an unwillingness to

relocate, was hired on a PSC without going through the non-exempt interview pro-

cess. Id. According to the Special Master, DHS circumvented the competitive non-

exempt hiring process to favor a pre-selected candidate. Id. at 14.

       That was not the only instance of PSC misuse and failure to follow anti-politi-

cal processes. In February 2020, the OEIG issued a report, OEIG Report 14-01678,

on misuse of PSCs by the Department of Agriculture. In a supplement to the Sixth

Report, R. 6919, the Special Master explained that, between 2007 and 2015, the Ag-

riculture Department had entered into 633 PSCs with 269 separate employees, id. at



                                          26
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 27 of 43 PageID #:70213




4. Many of them were rehires. Id. The Special Master explained that, in “the over-

whelming majority of PSCs reviewed, Agriculture could not demonstrate that it ad-

hered to the Rutan hiring guidance.” Id. Although the OEIG did not find direct evi-

dence that PSCs were awarded based on political considerations, it noted the “poten-

tial for improper political hiring to occur.” Id. at 5. That is not surprising: one purpose

of fashioning and applying employment-decision processes designed to prevent parti-

san decisions is to increase transparency, thus deterring First Amendment violations.

Absent compliance with those processes, going back after the fact to uncover political

hiring is difficult.

       Nor is it likely that the PSC misuse will be solved by CEP itself. Although the

Plan does set forth a provision that governs PSCs, the Special Master explains that

the language is nearly identical to the previous policy on PSCs, fails to address ma-

nipulation of PSCs, allows exceptions for individuals previously hired through PSCs

outside of the Rutan requirements, and does not include any meaningful enforcement

mechanism. R. 7083 at 30. She also points out that prior PSC policies have often been

ignored. Id. Moreover, despite the CEP’s requirement that agencies submit quarterly

reports to CMS on the use of PSCs, as of September 2020 no reports had been sub-

mitted. Id.

       In response, the State argues that without direct evidence of political decision-

making, the Special Master’s concerns about PSCs do not provide probative evidence

of noncompliance. R. 7140 at 32. It is true that direct evidence of political motivation

is absent in those examples. But those facts do demonstrate how PSCs can provide a



                                            27
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 28 of 43 PageID #:70214




workaround to the protocols that are supposedly in place to prevent political hiring,

which naturally raises the question of whether non-exempt positions are being im-

permissibly filled based on political reasons.

      Another area of concern identified by the Special Master is the use of seasonal,

emergency, and temporary hires. R. 7083 at 24–28. In her Fifth Report, the Special

Master explained that many of the IDOT Staff Assistants hired from 2010 to 2011

were designated as supposed “emergency employees.” R. 5012 at 34–37. A number of

these hires had connections to politicians and high-level government officials. Id. In

her initial report, the Special Master discussed the IDOT’s hiring of seasonal High-

way Maintainers, known as Snowbirds. R. 4128. at 22–23. The report noted that

“Clout Lists,” from back in 2003, revealed that at least ten Snowbirds were hired

based on recommendations from former Chicago Alderman Richard Mell. Id.; R. 4128-

2 at 33. Although the Clout Lists are outdated, the Special Master points out that, as

recently as 2015, Snowbird hiring is directly handled by district personnel offices with

a lack of uniformity and very little oversight. R. 4128 at 22. The OEIG also discovered

that, from 2013 to 2017, the DOA hired seasonal state fair workers without conduct-

ing Rutan interviews, and improperly designated them as exempt. OEIG Case 14-

01678 Report at 18–19.




                                          28
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 29 of 43 PageID #:70215




      The Special Master points to a number of other practices that pose a threat to

the State’s implementation of a durable remedy. Again, on review of those practices,

the Court does not view some of them as posing a substantial risk of political decision-

making (as distinct from best-human-resources practices). R. 7083 at 18–19 (reacha-

bility); id. at 35 (bypass process). But two of the identified problems do pose that risk:

             Cancelled Sequences: Agencies can terminate a job posting during a

              hiring sequence when they—supposedly—no longer want to fill the

              opening. R. 7083 at 40. In one example, an agency cancelled a hiring

              sequence for a position requiring a Master’s of Social Work degree. Id.

              at 41. The agency later reposted the opening, now stating that an MSW




                                           29
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 30 of 43 PageID #:70216




             or related degree sufficed. Id. This favored a preferred incumbent can-

             didate who had an M.A. in a related field but not an MSW. Id. (This is

             an instance of a decision-making involving a current employee.)


            Vetting of Conflicts: The Special Master identified problems with im-

             proper documentation and vetting of conflicts of interests in hiring se-

             quences. R. 7083 at 42.


      In light of the uncertain efficacy of the OEIG and HEM (again, without laying

blame at their doorstep), the nascent implementation of the Comprehensive Employ-

ment Plan, the failure to prevent misuse of Personal Service Contracts, and the fre-

quency and nature of the other practices discussed above that would allow political

considerations to affect current State employees, now is not the right time to termi-

nate the Consent Decree—a durable remedy is not yet in place. It bears repeating

and emphasis that this is not to cast pejorative criticisms on any particular institu-

tion or person. It just is not easy to durably protect State employees from partisan

decision-making in employment, because those in power will do much to keep unlaw-

ful employment decisions out of the light and employees who lose out naturally fear

retribution if they speak up. Nor does the Court downplay the significant progress

made by the State, especially in the past two years, toward implementing a durable

remedy. Indeed, as the implementation of the CEP continues, and as HEM continues

its efforts and—it is hoped—increases its impact on State agencies, then the Court

would be receptive to consider another motion to terminate in the last quarter of this



                                         30
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 31 of 43 PageID #:70217




year. If the Sheriff of Cook County, the Forest Preserve District, the City of Chicago,

and Cook County can do it, so can the State.13

                    B. Scope of the Special Master’s Authority

       Separately, the Plaintiffs have moved to clarify the scope of the Special Mas-

ter’s authority, or in the alternative expand her responsibilities “to include the power

to investigate and report on the compliance of all agencies under the jurisdiction of

the Governor with the Court’s 1972 Decree and supplemental relief orders and Ru-

tan.” R. 6789 at 22. In their reply brief, the Plaintiffs appear to scale back their re-

quested expansion to “monitor[ing] implementation of the CEP … and related poli-

cies, and report to the Court and the parties.” R. 7104 at 39. In contrast, the State

argues that the Special Master has completed her responsibilities, so Illinois seeks a

vacatur of the appointment. R. 6947 at 1, 26.

                           1. Orders Conferring Authority

       The initial 2014 Order appointing the Special Master authorized her to per-

form five duties:

       (i) investigate the scope and reason for any violations of the 1972 Decree re-
       garding the Illinois Department of Transportation (“IDOT”), (ii) recommend
       measures that may be necessary or appropriate to prevent any recurrence, (iii)
       assess the implementation of those efforts to ensure that they are effective; (iv)
       address whether positions in IDOT labeled as exempt were properly exempt
       under applicable legal principles, and (v) make recommendations for how to
       remedy any violations of the 1972 Decree.




       13Itis worth noting that all of those institutions exited from the case with the agree-
ment of the Special Masters assigned to those institutions.
                                             31
 Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 32 of 43 PageID #:70218




R. 4020 ¶ 3. The order also says that the Special Master “shall only have the duties,

responsibilities and authority conferred by this Order and subsequent Court Orders

regarding such duties.” Id. Also, the Court denied other forms of requested relief sim-

ilar to those contained in supplemental relief orders entered against other defend-

ants. R. 3744 ¶ 23.

       In appointing the Special Master, Judge Schenkier reasoned that, despite the

OEIG’s efforts, the Court nonetheless needed to undertake “action to ascertain the

extent of any violation of its order, the 1972 decree, and what steps are necessary to

ensure that decree will be followed in the future.” R. 6946-2 at 16:10–16. The judge

found “that function is best carried out by an officer who is appointed by the Court

who is acting under the auspices of the Court.” Id. at 16:16–18. The Court also con-

cluded that “compliance with the decree is best served by having a transparent pro-

cess in which an agent of the Court is involved in further investigating the scope and

reason for what occurred, recommending the measures that may be necessary to pre-

vent any recurrent and then in assessing the implementation of those efforts to en-

sure that they are effective.” Id. at 16:25–17:6. Lastly, the judge expressed a prefer-

ence for a court-appointed officer to assemble relevant evidence rather than engage

in adversarial litigation to flush out the facts. Id. at 18:5–17.

       In May 2017, Judge Schenkier expanded the Special Master’s authority (1) to

review all positions under the jurisdiction of the Governor that are identified as ex-

empt to determine whether the Governor has adequately demonstrated that the po-

sitions meet the Branti standards; (2) to develop an approved and comprehensive list



                                           32
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 33 of 43 PageID #:70219




of all Rutan-exempt positions across all agencies in the state (the Exempt List); (3) to

develop procedures for correcting and revising the Exempt List; and (4) to analyze

any Rutan-exempt positions that are also protected under either the State Personnel

Code or are subject to a collective bargaining agreement and make recommendations

about whether these positions may continue to be classified as exempt and still ad-

here to the Branti criteria. R. 4798 at 6–7. After that, Judge Schenkier entered an

order instructing the Special Master to “work with the Parties to develop a list … of

all positions under the jurisdiction of the Office of the Governor of Illinois … that are

exempt from restrictions on hiring or affecting conditions of employment on the basis

of political reasons or factors.” R. 5004 ¶ A. That order also authorized the “continu-

ing monitoring of the foregoing activities by the Special Master and Plaintiff’s coun-

sel.” Id. ¶ C.

        In the opinion expanding the scope of the Special Master’s authority, Judge

Schenkier reasoned that “involving the Special Master in the endeavor from the out-

set will better promote effectiveness of the review, and will cost the State less money

in the long run.” R. 4798 at 4. He also expressed his confidence in the Special Master’s

experience, noting that she helped shepherd the City of Chicago out from under their

Shakman obligations. Id. Although not intending to criticize HEM, Judge Schenkier

was “not convinced that the newly-created HEM unit currently possesses the experi-

ence or expertise to take on the investigation and review of exempt positions … for

the entire state of Illinois without the active involvement of the Special Master.” Id.

at 5.



                                           33
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 34 of 43 PageID #:70220




                    2. State’s Motion to Vacate Appointment

      With those appointment orders as the backdrop, the right place to start in con-

sidering the dueling motions is the lower bound of the issue, that is, the State’s re-

quest to discharge the Special Master and vacate the orders supplying her authority.

      The Governor contends that the Special Master has completed her court-or-

dered mandate. R. 6947 at 26. The Court disagrees. First, the 2014 Order assigned

the Special Master the duty to “recommend measures that may be necessary or ap-

propriate to prevent any recurrence” of Shakman Decree violations and “assess the

implementation” of those efforts. R. 4020 at ¶ 3. According to the Special Master her-

self, as of September 2020, several of her recommendations have not been imple-

mented by IDOT. See R. 7083 at 9–12. These include maintaining accurate position

descriptions and objective minimum requirements, improving conflicts of interest pol-

icies, and completing an internal audit of all Rutan-covered position descriptions at

IDOT. Id.

      On top of that, the Special Master also identifies pending tasks under the 2017

Order. Although the Court has approved the statewide Exempt List and the Compre-

hensive Employment Plan for Exempt Positions, R. 6180, R. 6158, the Special Master

has raised some concerns about their implementation, R. 7083 at 10 n.13 (“[a]lthough

the selection process of converting previously exempt position[s] into covered posi-

tions is completed, many of those sequences raised concerns about improper applica-




                                         34
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 35 of 43 PageID #:70221




tion and vetting of conflicts of interests, improper application of minimum qualifica-

tions and scoring anomalies”). It is true that significant progress has been made, but

the Special Master has not exhausted her mandate.

      Furthermore, although the State argues that the work of OEIG and HEM ren-

der judicial oversight unnecessary, see R. 6947 at 20–22, 29–30, as explained earlier

HEM is still a relatively new institution. R. 4798 at 5. The Court shares Judge Schen-

kier’s view that continued collaboration amongst the Special Master, the OEIG, and

HEM remains “the most efficient and cost-effective” approach. R. 4798 at 8. Indeed,

the Special Master has displayed awareness to monitor with a lighter touch as HEM

becomes more and more established. In the Special Master’s Sixth Report, she re-

ported that “HEM reviews the appointment paperwork for each appointment [t]o Ex-

empt List positions,” so “[t]o avoid duplication of efforts, the Special Master’s office

has not played an active role in reviewing each appointment in recent months.” R.

6710 at 28. Illinois argues that this evinces the Special Master’s intent to yield ex-

empt review to HEM. R. 7140 at 23. Far from “yielding” exempt review, the Special

Master is simply following her instructions to work efficiently.

      The State also asserts that Judge Schenkier instructed the Special Master to

“facilitate the fastest and most efficient transfer of knowledge and experience from

the Special Master to HEM unit employees so that they may carry more of the bur-

den.” R. 6947 at 16. Illinois cited that directive from the 2016 opinion, and the State

argues that the Special Master is phasing herself out by relinquishing more auton-

omy to HEM’s self-policing. R. 4798 at 6. That is all well and good, but it does not



                                          35
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 36 of 43 PageID #:70222




evince an intent to terminate the Special Master’s appointment when concerns of

HEM’s efficacy (as discussed earlier) still abound.

      The State also tries to rely again on its arguments for vacating the Consent

Decree. But those arguments have now been rejected. Nor do the cases cited by the

State support its position. See R. 6947 at 18–19 (citing Plotkin v. Ryan, 239 F.3d 882

(7th. Cir. 2001); Salazar by Salazar v. D.C., 896 F.3d 489 (D.C. Cir. 2018)). Plotkin is

a case about standing. 239 F.3d at 884–85. It says nothing about discharging a Spe-

cial Master. Salazar is inapposite because there the plaintiff was the one seeking

relief, so the plaintiff bore the burden. Salazar, 896 F.3d at 498. Second, Salazar

simply explains that the standard for modifying a consent decree is less demanding

than the standard for obtaining a preliminary injunction in the first instance. Id. at

497–98. The opinion cautioned that, in the rare instance that a plaintiff, as the non-

enjoined party, seeks to modify a consent decree, “courts must be careful to ensure

that the new injunctive terms give effect to and enforce the operative terms of the

original consent decree … [and] may not, under the guise of modification, impose en-

tirely new injunctive relief.” Id. at 498. It is not the Plaintiffs who seek a vacatur of

the appointment order.

      As a related argument, the State asserts that, after six years of work with

IDOT, the Special Master’s continued issuance of recommendations and assessment

of their implementation would create new injunctive-relief requirements. R. 6947 at

24. But the Special Master has, in the words of the State, merely “recommended” and

“assessed” for six years. R. 6947 at 27. The mere continuation of the Special Master’s



                                           36
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 37 of 43 PageID #:70223




work will not create new injunctive requirements when they were not injunctive to

begin with. See Bogard v. Wright, 159 F.3d 1060, 1063 (7th Cir. 1998) (“the extension

of the monitor ... did not continue the injunction because the appointment of the mon-

itor was not itself an injunction”). For all of these reasons, the Court denies the State’s

motion to discharge the Special Master and to vacate the appointing orders.

                            3. Request to Expand Authority

       Now for the outer bound of the Special Master’s authority. At least initially,

the Plaintiffs proposed expanding the Special Master’s responsibilities “to include the

power to investigate and report on the compliance of all agencies under the jurisdic-

tion of the Governor with the Court’s 1972 Decree and supplemental relief orders and

Rutan.” R. 6789 at 22. This would be too expansive for four reasons.14 First, the Gov-

ernor is not party to any supplemental relief orders, so of course that part of the pro-

posal does not apply at all.

       Second, although there is some overlap between the Consent Decree and Ru-

tan, the State’s obligations under them are not co-extensive. As discussed in connec-

tion with the State’s motion to terminate the Consent Decree, the Decree bans con-

duct that is narrower in scope than Rutan. The Decree only prohibits political em-




       14Although   the Court agrees with the State that this broad interpretation of the Spe-
cial Master’s charge is “impermissible,” it is not because of the Governor’s reliance on Cobell
v. Norton, 334 F. 3d 1128 (D.C. Cir. 2003); R. 6974 at 24. There, the court-appointed a monitor
under a nebulous “inherent power” that it did not have. Cobell, 334 F.3d at 1141. The D.C.
Circuit specifically distinguished this from the “practice of a federal district court appointing
a special master pursuant to Rule 53 to supervise implementation of a court order.” Id. at
1142.
                                               37
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 38 of 43 PageID #:70224




ployment actions to the extent that they affect a current government employee. Alt-

hough hiring of outside candidates can still affect current employees (as discussed

earlier in the Opinion), the Consent Decree does not provide the Special Master with

plenary authority to address hiring of outside candidates if no current government

employee applied for the position. That is beyond the scope of the Consent Decree.

(Again, this Opinion explained earlier how those hiring decisions can affect current

employees, in which case the Special Master would have authority to address those

decisions.)

      Third, the record does not justify granting the Special Master authority to ac-

tively monitor all State agencies for compliance with every aspect of the Consent De-

cree. To date, the Special Master’s authority drew upon incremental conferrals rely-

ing upon robust and highly probative evidence of noncompliance with the Consent

Decree or noncompliance with processes put in place to prevent violations. In appoint-

ing the Special Master, Judge Schenkier relied on a detailed OEIG investigation,

which concluded that IDOT “approved the hiring of persons into the nominally Rutan-

exempt Staff Assistant positions to perform duties of Rutan-covered positions or du-

ties that would not support Rutan-exempt status,” and then “in some cases, trans-

ferred Staff Assistants into Rutan-covered positions, without following the Rutan hir-

ing process.” R. 3944-2 at iii-iv; R. 3944-4 at 182. In addition, the OEIG investigators

“identified a number of persons who had been hired into Rutan-exempt Staff Assis-

tant positions who had some sort of affiliation or association with an elected official”

and found “evidence that a number of persons hired into Staff Assistant positions



                                          38
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 39 of 43 PageID #:70225




stated they obtained their position as a result of some sort of political affiliation.” R.

3944-4 at 197–98. These OEIG findings evinced Consent Decree violations because

“some of those people who obtained staff positions already were employed at the De-

partment of Transportation … others were hired into the positions from outside

IDOT, and then later formally obtained non-exempt positions through transfers or an

application process ... [a]nd according to the Inspector General report, some of the

people who were hired into the staff assistant positions … had partisan political con-

nections.” R. 6946-2 at 8:10–18. Judge Schenkier also tied the Special Master’s initial

mandate to the jurisdiction-retention provisions of the Consent Decree, “under the

decree, the Court also retained jurisdiction to address disputes about whether partic-

ular job positions are legitimately exempt.” Id. at 14:16–18.

      Expanding the Special Master’s authority in 2017 to statewide review of ex-

empt positions was a logical progression because, as Judge Schenkier noted, the “Spe-

cial Master’s work revealed that part of the problem at IDOT resulted from a lack of

effective oversight policies at [CMS] which has authority to approve exempt job des-

ignations statewide.” R. 4798 at 3. Again, Judge Schenkier tied expansion to the De-

cree’s jurisdiction-retention provisions, and concluded that a “review of the exempt

positions at the other agencies will allow the Court to ensure the requirements of the

1972 decree (and the constitution) are met by ensuring that only positions that truly

qualify for exempt status receive that label, and that robust processes are in place to

ensure that remains the case. Id.; see Consent Decree ¶ (H)(1)(a).




                                           39
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 40 of 43 PageID #:70226




      To now provide the Special Master with statewide authority to monitor all

agencies for compliance with all aspects of the Consent Decree is neither substanti-

ated by robust findings nor a logical extension of the Special Master’s previously de-

fined role. More robust findings, commensurate with OEIG’s investigation of IDOT,

would be needed to warrant an expansion of that magnitude. To be clear, by declining

to confer plenary authority to the Special Master for all statewide employment prac-

tices, the Court is not concluding that the State has fashioned a statewide durable

remedy; the Court found otherwise as explained earlier.

      In their reply brief, the Plaintiffs appear to narrow the scope of their requested

expansion to “monitor[ing] implementation of the CEP (whether in its current form

or as modified by the Governor after discussions with the Special Master and Plain-

tiffs) and related policies, and report to the Court and parties.” R. 7104 at 39. In con-

trast to the more expansive request, this request is justifiable for four reasons.

      First, many of the Special Master’s identified concerns may be addressed by

monitoring implementation of the CEP. The CEP, as currently constituted, contains

provisions addressing minimum qualifications (CEP ¶ IV.G); accurate position de-

scriptions (id. ¶ IV.H); disclosure of conflicts (id. ¶ IV.L); sequence cancellation (id.

¶ V.L.); temporary and seasonal assignments (id. VIII); personal service contracts

(id. ¶ IX); and the scoring and screening of applications (id. ¶¶ IV.M, IV.H, V.J).

      Second, the proposal naturally and logically expands on work that the Special

Master is already doing and does not stray far from her authority as currently de-

fined. The 2014 Order instructed the Special Master to “make recommendations for



                                           40
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 41 of 43 PageID #:70227




how to remedy any violations of the 1972 Decree,” R. 4020 ¶ 3, which should include

recommendations for implementing and amending a plan proposed by Illinois as a

means of exiting the Consent Decree, see R. 7083 at 45 (“the State proposed, and the

parties agreed that a Comprehensive Employment Plan was necessary”). And since

early 2018, the Governor has collaborated with CMS, HEMS, and the Special Master

to write concrete provisions of the CEP. R. 6710 at 19. Many of the Special Master’s

recommended provisions were ultimately included in the CEP filed with the Court

(but not all). Id.

       This leads to the third reason for a modest expansion. The proposal reasonably

encompasses the Special Master’s outstanding tasks and remaining concerns regard-

ing the CEP. According to the Plaintiffs, they believe that the Special Master shares

their several objections to the proposed CEP. R. 7104 at 24. The Special Master re-

ported that, as of September 2020, major portions of the CEP have not been rolled

out or implemented, R. 7083 at 45–47, and reports during subsequent status hearings

confirm the ongoing and challenging rollout. This includes adoption of the new elec-

tronic hiring system. Id. at 46. Although the Special Master should not be scrutiniz-

ing every single posting and hiring sequence documented by the system, it is sensible

for her to continue to monitor its implementation. The Special Master also expressed

concerns about whether obligations under the CEP are being regularly followed. Id.

at 47–48. According to dozens of HEM advisories, many State employees have not

been trained on the CEP and many hiring managers are unaware of its requirements.




                                         41
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 42 of 43 PageID #:70228




Id. at 48–53. These advisories have identified issues with vetting conflicts, incon-

sistent position descriptions, and insufficient documentation of hiring sequences. Id.

at 49. Given the Special Master’s collaborative history with the State on the CEP,

and her remaining concerns on its implementation and enforcement, the Special Mas-

ter’s continued involvement will serve the goals of efficiency and cost-effectiveness.

See R. 4798 at 8.

      Fourth and finally, court-appointed monitors greatly helped other Shakman

defendants by shepherding the implementation and subsequent revision of employ-

ment plans to exit the case. See R. 1984 ¶ 3 (Sheriff of Cook County); R. 3256 ¶ 2

(Forest Preserve District); R. 3861 ¶¶ 2,4 (City of Chicago); R. 6078 ¶¶ 2, 4 (Cook

County). Although those Defendants were subject to supplemental relief orders that

specifically included the implementation of hiring plans into the definition of “sub-

stantial compliance,” see e.g. R. 3256 ¶ 4, the framework is nonetheless instructive.

As the court-appointed monitor for the City of Chicago, the Special Master found that

the City achieved substantial compliance after reviewing its adoption of city-wide

hiring plans. R. 3256 ¶ 2. To be clear, the Court is not holding Illinois to the same

standard contained in other supplemental relief orders. Rather, the point is that con-

tinuing to work collaboratively with the Special Master provides the clearest path to

terminating the Decree.

                           4. Clarification of Authority

      For the reasons discussed, going forward the Special Master is authorized to:

      1.     Assess the implementation of the CEP (including the Electronic Hiring
             Plan) and make recommendations on the implementation of the CEP

                                         42
Case: 1:69-cv-02145 Document #: 7370 Filed: 03/31/21 Page 43 of 43 PageID #:70229




             (including proposing amendments to the CEP) that would assist in pre-
             venting violations of the 1972 Consent Decree.

      2.     Investigate particular hiring sequences if, in the course of assessing the
             CEP, the Special Master finds a reasonable basis to believe that the se-
             quence involves a potential violation of the 1972 Consent Decree (bear-
             ing in mind that the Decree applies to current government employees
             but also bearing in mind that hiring can affect current employees in var-
             ious ways, as discussed earlier in the Opinion).

      3.     Assess the implementation and enforcement of the Comprehensive Em-
             ployee Plan for Exempt Positions, the statewide Exempt List, the John
             Doe Process, and finalize any outstanding proposals for modifications of
             the Plan, List, and the Process.

                                   IV. Conclusion

      The State’s motion to terminate the Consent Decree is denied and the cross-

motion to vacate the appointment of the Special Master also is denied. The Plaintiffs’

motion to enforce or to clarify is granted in part and denied in part.



                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge


DATE: March 31, 2021




                                          43
